Citation Nr: 1033328	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  99-08 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for right renal cell carcinoma, claimed as due 
to exposure to herbicide agents, has been received.

2.  Entitlement to service connection for a spinal cord disorder, 
other than peripheral neuropathy, claimed as due to exposure to 
herbicide agents.

3.  Entitlement to service connection for a psychiatric disorder 
other than post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for adenocarcinoma of the 
colon, claimed as secondary to service-connected diabetes 
mellitus.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 4.16(b).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION


The Veteran had active service from May 1964 to May 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from 
April 1998, October 2005, and May 2007 rating decisions.

In the April 1998 rating decision, the RO, inter alia, denied the 
Veteran service connection for right renal cell carcinoma and for 
peripheral neuropathy (claimed as a spinal cord disorder), each 
claimed as due to exposure to herbicide agents, as well as denied 
service connection for a psychiatric disorder.  The Veteran filed 
a notice of disagreement (NOD) in October 1998, and the RO issued 
a statement of the case (SOC) later that month.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 1999.

In March 2004, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  After completing the requested action, 
the AMC reopened the claim for service connection for right renal 
cell carcinoma, but denied that claim on the merits, as well as 
continued to deny the remaining claims (as reflected in a 
November 2005 supplemental SOC (SSOC)), and returned these 
matters to the Board for further appellate consideration.

Regardless of the AMC's actions on the claim involving right 
renal cell carcinoma, the Board has a legal duty under 38 
U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of 
whether new and material evidence has been received to reopen the 
claim for service connection.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  Hence, the Board has characterized 
this matter as a request to reopen (as reflected on the title 
page).

The Board further notes that, in October 2006, the Veteran filed 
a claim for service connection for PTSD.  That claim has not yet 
been adjudicated.  However, given the different assertions 
between the claim for service connection for a psychiatric 
disorder on appeal and the claim for service connection for PTSD, 
the Board finds that the claims are not inextricably intertwined.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered unless both are adjudicated).  
Thus, the Board will proceed with consideration of the claim for 
service connection for a psychiatric disorder other than PTSD (as 
reflected on the title page).

In addition, in a January 2007 rating decision, the RO granted 
service connection for peripheral neuropathy of the right and 
left upper extremities.  Peripheral neuropathy of the right and 
left lower extremities had been granted in a January 2004 rating 
decision.  Thus, the Board has characterized the Veteran's claim 
involving service connection for a spinal cord disorder as due to 
herbicide agents (as reflected on the title page).

During the course of appeal, in the October 2005 rating decision, 
the RO denied the Veteran service connection for adenocarcinoma 
of the colon as secondary to service-connected diabetes mellitus.  
The Veteran filed an NOD in November 2005, and the RO issued an 
SOC in May 2006.  The Veteran filed a VA Form 9 in June 2006.

More recently, in the May 2007 rating decision, the RO denied the 
Veteran a TDIU.  The Veteran filed an NOD in June 2007, and the 
RO issued an SOC in December 2007.  The Veteran filed a VA Form 9 
in January 2008.

In February 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In December 2008, the Board denied the claim for service 
connection for a spinal cord disorder, and remanded the other 
claims on appeal to the RO, via the AMC, for additional 
development.  The Veteran appealed the Board's denial of service 
connection for a spinal cord disorder to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2009, the 
Court granted the joint motion for remand (Joint Motion) filed by 
representatives for both parties, vacating the portion of the 
Board's decision which denied service connection for a spinal 
cord disorder, and remanding that claim to the Board for further 
proceedings consistent with the Joint Motion.  

After completing the requested development concerning the 
petition to reopen the claim for service connection for right 
renal cell carcinoma secondary to exposure to herbicide agents, 
the claim for service connection for a psychiatric disorder other 
than PTSD, the claim for service connection for adenocarcinoma of 
the colon, and the claim for a TDIU, the AMC continued to deny 
the claims (as reflected in a December 2009 SSOC) and returned 
the matters on appeal to the Board for further appellate 
consideration.

The Board notes that, while the Veteran previously was 
represented by Vietnam Veterans of America, in February 2010, the 
Veteran granted a power-of-attorney in favor of Joseph R. Moore 
with regard to the claims on appeal.  The Veteran's current 
attorney has submitted written argument on his behalf.  The Board 
recognizes the change in representation.

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, for further action.  VA will notify the 
Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that in a November 
2005 letter, the Veteran referenced a claim for service 
connection for peripheral neuropathy of the lower extremities.  
Service connection for peripheral neuropathy of the right and 
left lower extremities already had been established at that time; 
therefore, the Board construes the Veteran's statement as claims 
for increased ratings for peripheral neuropathy of the right 
lower extremity and for peripheral neuropathy of the left lower 
extremity.  As the RO has not adjudicated these matters, they are 
not properly before the Board, and are referred to the RO for 
appropriate action.


REMAND

In light of points raised in the parties' Joint Motion, and the 
Board's review of the claims file, further RO action in this 
appeal.

In the Joint Motion, the parties noted that the record appeared 
only to contain a May 6, 1966 separation Report of Medical 
History, and it was not clear whether an actual service 
separation examination report for the Veteran was of record.  The 
parties indicated that a missing service separation examination 
report may constitute a duty-to-assist deficiency.  See Joint 
Motion, p. 3.  See also 38 U.S.C.A. § 5103A(c).

Upon review of the claims file, the Board finds that a service 
separation examination report is not of record, and there has 
been no formal finding that the Veteran's service separation 
examination report is unavailable.  Thus, the RO should obtain 
and associate with the claims file the Veteran's missing service 
records-to particularly include the service separation 
examination report-or make a formal finding that the records are 
unavailable.  As the service separation examination report 
potentially could contain information relevant to all of the 
claims for service connection, adjudication of these claims would 
be premature without a formal finding of its unavailability.

Specifically regarding the claim for a TDIU, the Board notes that 
the Veteran has been granted service connection for diabetic 
nephropathy (rated as 30 percent disabling), right carpal tunnel 
syndrome/peripheral neuropathy of the right upper examiner (rated 
as 30 percent disabling), diabetes mellitus (rated as 20 percent 
disabling), peripheral neuropathy of the left upper extremity 
(rated as 20 percent disabling), peripheral neuropathy of the 
left lower extremity (rated as 10 percent disabling), peripheral 
neuropathy of the right lower extremity (rated as 10 percent 
disabling), and erectile dysfunction (rated as 0 percent 
disabling); the combined rating is 80 percent.

While the Veteran does not meet the percentage criteria of 38 
C.F.R. § 4.16(a) for a schedular TDIU-no single disability rated 
as 40 percent or more-entitlement to a TDIU, on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b) may nonetheless 
be established if the Veteran is shown to be unemployable by 
reason of his service-connected disability.  Towards this end, 
the record contains a medical opinion indicating that he is 
unemployable due, in part, to his service-connected disabilities.  
An August 2007 VA psychiatric progress note reflects the 
Veteran's concern over his multiple medical problems, including 
his recent bout with rectal and colon cancer, and the 
psychiatrist's opinion that the Veteran is unemployable due to 
his medical and mental conditions.

Given the foregoing, in the December 2008 remand, the Board 
instructed that the RO should arrange for the Veteran to undergo 
further VA examination, by a physician, to obtain a medical 
opinion as to whether he is rendered unemployable solely as a 
result of his service-connected disabilities.  The Board 
indicated that the examiner should clearly opine whether the 
Veteran's service-connected disabilities, either individually or 
in concert, rendered him unable to obtain or retain substantially 
gainful employment.

The Veteran was afforded VA examinations in September and 
October 2009.  The examiners found that the Veteran's diabetes 
mellitus, arterial hypertension, erectile dysfunction, and 
peripheral neuropathy were each individually less likely the 
cause of the Veteran's inability to obtain gainful employment.  
Unfortunately, none of the examiners commented on whether the 
Veteran's service-connected disabilities, in concert, rendered 
him unable to obtain or retain substantially gainful employment.  
Such an opinion would be helpful in resolving the claim for a 
TDIU.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4)(i)(C) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
general medical examination, an appropriate physician, at a VA 
medical facility. The Veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in denial of the claim for a TDIU (which is 
considered a claim for increase).  See 38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all pertinent, outstanding 
medical records.  

During an October 2009 VA examination, the Veteran indicated that 
he receives disability benefits from the Social Security 
Administration (SSA).  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination on 
the Veteran's claim, as well as copies of all medical records 
underlying that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Also, in the December 2008 remand, the Board noted with respect 
to the petition to reopen and the claim for service connection 
for adenocarcinoma of the colon, as secondary to service-
connected diabetes mellitus, all notification action needed to 
fairly adjudicate the claim had not been accomplished.  

During the pendency of the petition to reopen the claim for 
service connection for right renal cell carcinoma secondary to 
exposure to herbicide agents, the Court held that a claimant must 
be notified of both the criteria to reopen a claim for service 
connection-to include a discussion of the basis for the prior 
denial-as well as the criteria to establish the underlying claim 
for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board noted that a generic notice of this type is 
not sufficient and requested that the Veteran be provided with a 
specifically tailored notice letter explaining what was needed to 
reopen the claim for service connection for right renal cell 
carcinoma as secondary to exposure to herbicide agents, in light 
of the prior deficiencies in the claim.

In February 2009, the AMC sent the Veteran a letter which 
discussed the definitions of "new" and "material."  
Unfortunately, the letter did not provide a discussion of the 
basis for the prior denial of the claim.  A remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the requirements of Kent and Stegall, the RO should 
provide the Veteran with a specifically tailored notice letter 
explaining what is needed to reopen the claim for service 
connection for right renal cell carcinoma as secondary to 
exposure to herbicide agents, in light of the prior deficiencies 
in the claim.

Consequently, the RO should, through a VCAA compliant letter sent 
to the Veteran and his representative, give the Veteran another 
opportunity to provide information and/or evidence pertinent to 
the claims on appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  Notice as required by 
Kent (cited to above) should be provided.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:


1.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should attempt to obtain any 
outstanding service treatment records, to 
particularly include the service 
separation examination report, and 
associate them with the claims file.  If 
any such records are unavailable, a formal 
finding should be issued which details the 
efforts that were made to obtain the 
records.

In particular, if the Veteran's service 
separation examination report or other 
service treatment records cannot be 
associated with the claims file, the RO 
should inform the Veteran and his attorney 
and invite the Veteran to submit any copies 
of his service treatment records he may 
have in his possession.  The Veteran should 
also be informed of other methods of 
establishing the presence of an in-service 
injury or disease, such as the submission 
of lay statements, or the submission of 
private medical records from his time on 
active duty.

4.  The RO should, through a VCAA-
complaint sent to the Veteran and his 
attorney, request that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should ensure that its letter meets 
the notice requirements of Kent (cited to 
above), as appropriate, specifically as 
regards explaining the basis for the prior 
denial of service connection for right 
renal cell carcinoma, claimed as due to 
exposure to herbicide agents..

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

5.  If the Veteran responds, the RO should 
assist the Veteran in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA general medical examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history 
and assertions.  

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected disabilities, in 
concert, render him unable to obtain or 
retain substantially gainful employment.

In rendering the requested opinion, the 
physician should specifically consider and  
all pertinent evidence, to include the 
opinion reflected in the August 2007 VA 
psychiatric progress note, as well as the 
opinions expressed in the September and 
October 2009 examination reports regarding 
individual disabilities..

The examiner should set forth the complete 
rationale for the opinion expressed in a 
printed (typewritten) 

7.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).



